Mugglin, J.
(dissenting). I respectfully dissent. In my view, allegations by defendant that, in the course of an 18-year marriage, the parties acquired only two marital assets of substance— plaintiffs pension and the marital residence—and that the terms of the separation agreement awarded 100% of both to her former husband are sufficient, prima facie, to demonstrate the existence of factual issues that the agreement may be unconscionable. While, in rare circumstances, a factual scenario may exist under which such a division is not unconscionable, I remain unconvinced that boiler-plate provisions of the agreement should defeat defendant’s request for a hearing. Moreover, it is my view that where, as here, defendant has demonstrated that she received nothing, the value of the assets need not be demonstrated before she is entitled to a hearing. Accordingly, I would reverse and order such a hearing.
Ordered that the order is affirmed, without costs.